Citation Nr: 0600583	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  96-51 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
bilateral plantar fasciitis, currently rated as 10 percent 
disabling.  

2.  Entitlement to an initial compensable evaluation for a 
retained metal fragment lateral to the right eye and 
pterygium.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active duty from August 1984 to April 1994.

This appeal arose from May 1995 and June 1995 rating 
decisions rendered by the New Orleans, Louisiana, Department 
of Veterans Affairs (VA), Regional Office (RO).  In May 1995, 
the RO granted entitlement to service connection for 
bilateral plantar fasciitis and assigned a noncompensable 
evaluation.  The evaluation was increased to 10 percent in a 
February 1996 supplemental statement of the case (SSOC).  In 
June 1995, the RO granted entitlement to service connection 
for a retained metal fragment lateral to the right eye and 
pterygium and assigned a noncompensable evaluation.

In May 2000, the veteran had a Travel Board hearing at the RO 
with a Judge from the Board.  Thereafter, in August 2000 the 
Board remanded the veteran's claims for additional 
development.

In a June 2002 decision, the Board denied the veteran's 
claims for entitlement to increased evaluations.  The veteran 
appealed the Board's June 2002 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an April 
2005 Memorandum Decision, the Court vacated the Board's 
decision and remanded the veteran's claims to the Board for 
further development and issuance of a readjudicated decision 
supported by an adequate statement of reason or bases.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Veterans Law Judge who presided over the veteran's May 
2000 Travel Board hearing ceased his employment with the 
Board.  The veteran was apprised of this fact in a letter 
from the Board dated in July 2005.  He was also informed that 
the law provides that the Veterans Law Judge who conducts a 
hearing in a case shall participate in the final 
determination of a veteran's claim, and was asked whether he 
wished to exercise his right to testify at a new hearing 
before another Veterans Law Judge.  See 38 U.S.C.A. § 
7107(c); 38 C.F.R. § 20.707 (2005).  In a response received 
by the Board in August 2005, the veteran indicated that he 
wished to testify at a new videoconference hearing at the RO 
before a Veterans Law Judge.  

In light of the foregoing, the case is REMANDED for the 
following:

The veteran should be scheduled for a 
videoconference hearing at the RO before 
a Veterans Law Judge from the Board of 
Veterans' Appeals at the next available 
opportunity.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

